PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/890,527
Filing Date: 7 Feb 2018
Appellant(s): Liu et al.



__________________
Ann M. Skerry
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/5/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/23/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
General arguments: Zhang teaches a carrier which defines an outer surface of the assembly and includes a release liner thereon (Zhang: column 2, lines 36-42; column 25, lines 27-41). With respect to the property of the carrier being stretchable, this is inherent based on application onto a substrate, which may be a container or the substrate may be tapered, contoured, curved or variously shaped (Zhang: column 1, line 61 – column 2, line 3; column 22, lines 61-66). If the label is stretched in order to cover a surface of the substrate, then the carrier is inherently stretchable.

Applicant argues that the ink layer are each cured, using an inter-curing station, separately. However, each ink layer can be wet-on-wet without an inter-curing station (Zhang: column 24, lines 3-17).

Response - With respect to the terms “carrier” and “substrate”, it is obvious that the actual “substrate” is what the label is being applied to, such as a container, cylindrical vessel, etc. and the “carrier” is the layer holding the image, where the carriers are “generally are of a 

Applicant argues against the label taught by Kosalla. However, Kosalla teaches that UV-curing is performed on the side of the carrier ply while the adhesive is attached and thus fully cured to a substrate (Kosalla: Figure 1). Kosalla teaches using a foil which has a carrier ply of polyester, polyolefin, polyvinyl, ABS, PET, PP, PE, PVC or PS, where the UV light exposure is to take place from the side of the carrier ply during curing of the adhesive, as mentioned above (Kosalla: column 10, lines 53-62). The material for the carrier ply should be selected according to its transparency. 
Zhang also teaches selecting a carrier ply made up of a flexible material, such as a plastic film, polymer film, acrylic-based film, a polyamide-based film, a polyester-based film, a polyolefin-based film such as polyethylene and polypropylene, a polyethylene naphthylene-based film, a polyethylene terephthalate-based film, a polyurethane-based film or a PVC-based film, or a combination thereof. It is preferably a clear film, which allows one to view the printed label or decoration through the carrier (Zhang: column 25, lines 43-62).

Applicant argues that Zhang and Sloan teach different labels. As mentioned in the Final Rejection mailed 10/23/2020, the teachings by Sloan are looked to and directed to the field of stretchable ink containing labels by transfer methods. Although not taught by Zhang et al., Sloan teaches using a water-soluble sacrificial release layer, between a release liner and the stretchable image (Sloan: column 3, line 63 – column 4, line 16; Figure 6). Given the teachings 

Claims 1-3, 7-8, 11, and 14-18: Zhang in View of Kosalla and Sloan does not suggest a stretchable carrier which defines a first outer surface of a stretchable multi-layer assembly.

Response - Zhang teaches a carrier which defines a first outer surface of the assembly and includes a release liner thereon (column 2, lines 36-42; column 25, lines 27-41).

Applicant argues that “it is clear from the description in Example 3 that label L stretches due to the rotation of the container as the label L is released from the carrier C. The carrier C does not stretch.” However, Zhang teaches in Example 3 to measure the label before and after stretch allows for easily determining the % stretch. Zhang teaches that a heat transfer label includes a support portion, such as a carrier web, and a transfer portion on the support portion for transfer of the transfer portion from the support portion to a target object upon application of heat to the support portion while the transfer portion is placed into contact with the article (Zhang: column 22, lines 45-60; column 30, lines 41-67). Zhang teaches that the methods therein can include using a high stretch label containing the high stretch ink; Zhang 

Applicant argues that the ink layer are each cured, using an inter-curing station, separately. However, each ink layer can be wet-on-wet without an inter-curing station (Zhang: column 24, lines 3-17).

Applicant argues that a stretchable carrier would defeat the object of Zhang, as it would prevent the stretchable ink from being stretched and separated. It is unclear how a stretchable carrier would prevent the ink from stretching, especially in the instance that a label is wrapped around and applied to a cylindrical/contoured object.

Applicant argues that Kosalla and Sloan do not supply the deficiencies of Zhang in this respect. Both the teachings of Kosalla and Sloan are not used to teach the claimed stretchable carrier, which is already taught by Zhang. It should be noted that both references do teach applying labels to contoured target objects (Kosalla: claim 37; Sloan: column 4, line 55; column 5, lines 38-48).

Claims 1-3, 7-8, 11, and 14-18: Zhang in View of Kosalla and Sloan does not suggest the carrier and the stretchable image being penetrable to UV radiation that cures the adhesive second outer surface for securing the assembly to an associated object.


Zhang also teaches selecting a carrier ply made up of a flexible material, such as a plastic film, polymer film, acrylic-based film, a polyamide-based film, a polyester-based film, a polyolefin-based film such as polyethylene and polypropylene, a polyethylene naphthylene-based film, a polyethylene terephthalate-based film, a polyurethane-based film or a PVC-based film, or a combination thereof. It is preferably a clear film, which allows one to view the printed label or decoration through the carrier (Zhang: column 25, lines 43-62). It is noted that several of the films taught by Zhang are that same as that disclosed by Kosalla to be transparent.

Zhang cures the ink by UV radiation, prior to transfer to the article, and thus the carrier web/film does not need to be UV-penetrable since it can be cured from the ink side. However, Zhang teaches that heat will loosen the release layer on the carrier (Zhang: column 26, lines 11-18)



Claims 1-3, 7-8, 11, and 14-18: Zhang in View of Kosalla and Sloan does not suggest a stretchable carrier including a release liner where one of a) and b) is met
a)    the release liner is water-soluble or water-dispersible, and
b)    a water-soluble, water-dispersible, or water-swellable sacrificial release layer is intermediate the release liner and the stretchable image.

Response - Although admittedly not taught by Zhang et al., the teachings by Sloan are looked to for a water-soluble sacrificial release layer, between a release liner and the stretchable image. Applicant argues that the teachings of Zhang in combination with Sloan, however it would have been obvious for one having ordinary skill in the art to utilize a water-soluble sacrificial release layer to allow for an image layer to be released from a carrier by 
Given that both Zhang and Sloan are directed to the transfer of stretchable ink labels (Zhang: column 2, lines 17-42; Sloan: column 11, lines 57-67), one of ordinary skill in the art would have a reasonable expectation of success in using the water-soluble sacrificial release liner of Sloan in the assembly and process of Zhang.

Applicant argues against the teachings of Kosalla and a water-soluble sacrificial release layer. However, the teachings of Kosalla are not used to teach this aspect, which is already taught by Sloan.

Applicant argues that the label of Zhang would not hold and be stretched to fit a contoured object if merely slid onto the object from a carrier, as in Sloan. It should be noted that all the references do teach applying labels to contoured target objects (Zhang: column 1, lines 60-65; Kosalla: claim 37; Sloan: column 4, line 55; column 5, lines 38-48).
 
Claims 14-15: Zhang in view Kosalla and Sloan does not suggest the assembly is stretchable to at least 120% (or at least 200%) of at least one of a length and a width of the assembly without rupture.

Response - Applicant argues that there would thus have been no reason to expect the entire assembly of Zhang would be stretchable to at least 200%. It would have been obvious for one of ordinary skill in the art to adjust the % stretch based on aesthetics (i.e. minimal cracking). No visual cracking is considered a pass. As mentioned above, Zhang teaches in Example 3 to measure the label before and after stretch allows for easily determining the % stretch. Zhang teaches that a heat transfer label includes a support portion, such as a carrier web, and a transfer portion on the support portion for transfer of the transfer portion from the support portion to a target object upon application of heat to the support portion while the transfer portion is placed into contact with the article (Zhang: column 22, lines 45-60; column 30, lines 41-67). Zhang in teaches that the methods therein can include using a high stretch label containing the high stretch ink.  Zhang teaches that the label can be stretched 20%, 25% or more (column 27, lines 5-16).  Zhang thus teaches a specific stretching of 120% and further the 25% or more would render 200% obvious, since it would overlap in scope. 

With respect to claims 5, 6, 10, and 12-13, no specific arguments are made to the teachings by the secondary references used in the rejections. All arguments made against the independent claims are addressed above.

Claims 19-20: Zhang in View of Kosalla and Sloan does not suggest providing a stretchable carrier and forming a stretchable image layer on the stretchable carrier.

Response - As mentioned above, Zhang teaches a carrier which defines a first outer surface of the assembly and includes a release liner thereon (column 2, lines 36-42; column 25, lines 27-41). Stretching of the carrier is obviously done, since the entire label including the carrier and ink are stretched (Zhang, column 27, lines 5-16).
Applicant argues that “it is clear from the description in Example 3 that label L stretches due to the rotation of the container as the label L is released from the carrier C. The carrier C does not stretch.” However, Zhang teaches in Example 3 to measure the label before and after stretch allows for easily determining the % stretch. Zhang teaches that a heat transfer label includes a support portion, such as a carrier web, and a transfer portion on the support portion for transfer of the transfer portion from the support portion to a target object upon application of heat to the support portion while the transfer portion is placed into contact with the article (Zhang: column 22, lines 45-60; column 30, lines 41-67).

Applicant argues that the ink layer are each cured, using an inter-curing station, separately. However, each ink layer can be wet-on-wet without an inter-curing station (Zhang: column 24, lines 3-17).

Applicant argues that a stretchable carrier would defeat the object of Zhang, as it would prevent the stretchable ink from being stretched and separated. It is unclear how a stretchable 

Applicant argues that Kosalla and Sloan do not supply the deficiencies of Zhang in this respect. Both the teachings of Kosalla and Sloan are not used to teach the claimed stretchable carrier, which is already taught by Zhang. It should be noted that both references do teach applying labels to contoured target objects (Kosalla: claim 37; Sloan: column 4, line 55; column 5, lines 38-48).

Claims 19-20: Zhang in View of Kosalla and Sloan does not suggest a carrier and a stretchable image being penetrable to UV radiation that cures the adhesive second outer surface for securing the assembly to an associated object.

Response - It is agreed that Zhang does not specifically teach that the carrier is penetrable to UV radiation that cures an adhesive second outer surface for securing the assembly to an associated object. However, Kosalla teaches that UV-curing is performed on the side of the carrier ply while the adhesive is attached and thus fully cured to a substrate (Kosalla: Figure 1). Kosalla teaches using a foil which has a carrier ply of polyester, polyolefin, polyvinyl, ABS, PET, PP, PE, PVC or PS, where the UV light exposure is to take place from the side of the carrier ply during curing of the adhesive, as mentioned above (Kosalla: column 10, lines 53-62). The material for the carrier ply should be selected according to its transparency. 


Zhang cures the ink by UV radiation, prior to transfer to the article, and thus the carrier web/film does not need to be UV-penetrable since it can be cured from the ink side. However, Zhang teaches that heat will loosen the release layer on the carrier (Zhang: column 26, lines 11-18).
With respect to the direction from where attachment is performed, Zhang teaches the printed heat transfer labels or decorations can be tested for transferability using any method known in the art, the printed heat transfer labels containing the high-stretch energy curable inks and/or coatings provided were tested, where the labels are heated by a plate and are pushed to place the image area onto containers (Zhang: column 30, lines 43-57). Since in each label, the carrier is opposite the adhesive layer, facing the container, it is inherent that the heat from the plate comes from the carrier and pushes the label from behind the carrier to attach to the container. As mentioned above, Kosalla teaches using a foil having has a carrier ply, where the UV light exposure is to take place from the side of the carrier ply during curing of the adhesive (Kosalla: column 10, lines 53-62; Figure 1).
Claims 19-20: Zhang in View of Kosalla and Sloan does not suggest a water-soluble/water-dispersible release liner, or a water-soluble/water-dispersible/ water-swellable sacrificial release layer.

Response - Although admittedly not taught by Zhang et al., the teachings by Sloan are looked to for a water-soluble sacrificial release layer, between a release liner and the stretchable image. Applicant argues that the teachings of Zhang in combination with Sloan, however it would have been obvious for one having ordinary skill in the art to utilize a water-soluble sacrificial release layer to allow for an image layer to be released from a carrier by water, if desired (Sloan: column 11, lines 42-45). “The backing sheet 102 has an upper surface adapted for receiving solvent-based polymer inks 108 and base coats 106. An appropriate backing sheet 102 is formed of material that will accept the base coat 106 and ink 108 as they are screened upon the sheet 102 without reacting with the inks or softening under the influence of the ink or ink diluents such as organic solvents. The upper surface of the backing sheet 102 is typically provided with a thin coating of water soluble material that allows the decal 109 to be later transferred to a substrate 101 using a waterslide technique.” (Sloan: column 4, lines 7-16)
Given that both Zhang and Sloan are directed to the transfer of stretchable ink labels (Zhang: column 2, lines 17-42; Sloan: column 11, lines 57-67), one of ordinary skill in the art would have a reasonable expectation of success in using the water-soluble sacrificial release liner of Sloan in the assembly and process of Zhang.



Applicant argues that the label of Zhang would not hold and be stretched to fit a contoured object if merely slid onto the object from a carrier, as in Sloan. It should be noted that all the references do teach applying labels to contoured target objects (Zhang: column 1, lines 60-65; Kosalla: claim 37; Sloan: column 4, line 55; column 5, lines 38-48).

Claims 21 and 22: Would Not Have Been Obvious over Zhang in View of Kosalla and Sloan: Zhang in View of Kosalla and Sloan does not suggest a UV-transmissive stretchable carrier which supports an image layer.
Applicant’s arguments against claim 1 are addressed above.

Claims 21 and 22: Zhang in View of Kosalla and Sloan does not suggest a water soluble or water dispersible sacrificial release layer, intermediate the release liner and the stretchable image layer.
Applicant’s arguments against claim 1 are addressed above.






Respectfully submitted,
/SONYA M SENGUPTA/             Primary Examiner, Art Unit 1745                                                                                                                                                                                           

Conferees:
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745

/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                         


                                                                                                                                                                                                       
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.